Case 6:20-cv-01871-PGB-GJK Document 45 Filed 05/06/21 Page 1 of 17 PageID 385




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION


MARK JACOBY,

                       Plaintiff,

v.                                                   Case No: 6:20-cv-1871-PGB-GJK

CABLE NEWS NETWORK, INC.
and SARA MURRAY,

                       Defendants.
                                            /

                                            ORDER

        This cause comes before the Court on Defendants’ Motion to Dismiss (Doc.

39 (the “Motion”)), filed on January 19, 2021. On February 9, 2021, Plaintiff

responded in opposition. (Doc. 42). Upon consideration, the Motion is due to be

granted.

I.      BACKGROUND 1

        Plaintiff Mark Jacoby is the owner of Let the Voters Decide, the “largest

network of professional petition circulators in the country.” (Doc. 36, ¶ 47). Let the

Voters Decide was contracted to collect signatures on behalf of the Kanye West

presidential campaign. (Id. ¶ 2).




1    This account of the facts comes from the Amended Complaint. (Doc. 36). The Court accepts
     these factual allegations as true when considering motions to dismiss. See Williams v. Bd. of
     Regents, 477 F.3d 1282, 1291 (11th Cir. 2007).
Case 6:20-cv-01871-PGB-GJK Document 45 Filed 05/06/21 Page 2 of 17 PageID 386




       In 2008, Plaintiff “was the subject of a politically-motivated public arrest in

California . . . on charges that were ultimately reduced to a misdemeanor.” (Id.).

Plaintiff pleaded guilty to a misdemeanor charge “related to the location on his

personal voter registration.” (Id. ¶ 24(A)). At the time, Plaintiff owned and

operated a business called Young Political Majors (“YPM”). (Id. ¶ 25). YPM

provided signature-collection services and voter registration services to “a wide

variety of clients with differing political views and affiliations.” (Id. ¶ 26). Plaintiff

was charged with four felonies for registering to vote in 2006 and 2007 at the

address of his childhood home in Los Angeles, California, where he no longer

resided. (Id. ¶ 29). Ultimately, Plaintiff pleaded guilty to a misdemeanor charge

while the remaining felonies were dropped. (Id.¶¶ 31–32). Plaintiff began work for

the California Republican Party in 2008. (Id. ¶ 36).

       On July 4, 2020, rapper Kanye West announced that he was running for

president. (Id. ¶ 41). In order to collect the required number of signatures to gain

access to general election ballots, the West campaign hired Plaintiff and Let the

Voters Decide to collect signatures in several states, including Florida. (Id. ¶ 42–

43).

       On September 4, 2020, Defendant Sara Murray, a CNN political

correspondent, wrote and published an article (the “First Article”) on Cable

News Network (“CNN”) about the Kanye West presidential campaign. (Id. ¶ 2;

Doc. 36-2). The relevant part of the First Article states:




                                            2
Case 6:20-cv-01871-PGB-GJK Document 45 Filed 05/06/21 Page 3 of 17 PageID 387




             [Plaintiff] has previously pleaded guilty to voter
             registration fraud related to his work for the California
             Republican Party. A representative for the company said,
             “This years-old misdemeanor charge had nothing to do
             with any political campaign or voter, Let the Voters
             Decide, voter registrations, elections or any other matter
             and any ongoing focus on it is misplaced and
             irresponsible.”

(Doc. 36-2, p. 4).

      After Plaintiff contacted CNN stating that the First Article was incorrect and

requesting that Murray “correct her article,” CNN published a second article on

September 22 (the “Second Article”). (Doc. 36, ¶ 10; Doc. 36-4). The relevant

part of the Second Article states:

             A California firm called Let the Voters Decide also
             worked on ballot access issues for the West campaign in
             multiple states. The firm’s founder, [Plaintiff], has also
             faced past allegations of fraud.

             Back in 2008, [Plaintiff] was arrested and charged with
             four felonies related to voter registration fraud. He ended
             up pleading guilty to a lesser misdemeanor voter
             registration fraud charge.

             [Plaintiff] caught the attention of authorities that
             election cycle because of the signature gathering work his
             then-company, Young Political Majors, was doing. The
             company’s work registering voters on behalf of the
             California Republican Party sparked a series of
             complaints. Voters said workers for [Plaintiff’s] firm had
             tricked them into registering as Republicans by telling
             them they were actually signing petitions for harsher
             penalties for child molesters, according to press reports
             at the time.




                                         3
Case 6:20-cv-01871-PGB-GJK Document 45 Filed 05/06/21 Page 4 of 17 PageID 388




               Representatives for [Plaintiff] have repeatedly insisted
               his misdemeanor plea is not relevant to his political
               work. 2

(Doc. 36-4, p. 6). The Second Article also details allegations of fraud related to the

Kanye West presidential campaign that are not related to Plaintiff or his company.

(Doc. 36, ¶ 12).

       Plaintiff alleges that Defendants’ statements are “false and defamatory.” (Id.

¶¶ 17, 90, 91, 92, 102, 103, 104). Plaintiff also alleges that the same statements are

true or substantially true. (Id.¶ 114).

       Consequently, Plaintiff filed a two-Count Complaint alleging Defamation

(Count I), and Defamation by Implication (Count II). (Doc. 1). Defendants filed

their first Motion to Dismiss (Doc. 31), to which Plaintiff responded by filing an

Amended Complaint. (Doc. 36). Plaintiff’s Amended Complaint alleges three

Counts: Defamation—First Article (Count I); Defamation by Implication—First

Article (Count II); and Defamation by Implication—Second Article (Count III).

(Id.). Defendants now move to dismiss the Amended Complaint, and the matter is

ripe for review.




2   Curiously enough, Plaintiff alleges that the statement “Representatives for [Plaintiff] have
    repeatedly insisted his misdemeanor plea is not relevant to his political work” is false. (Doc.
    36, ¶ 14). Plaintiff states that his representatives “pointed out to CNN that [Plaintiff’s]
    misdemeanor plea related only to his using the wrong California address for his own personal
    voter registration in 2006 and 2007, and was not at all for conduct relating to the California
    Republican Party drive in 2008 – or any other professional political work.” (Id. ¶ 15). Plaintiff
    seems to allege that Defendants’ use of the words “not relevant to,” instead of his choice of
    words “had nothing to do with” create a defamatory meaning. (Id. ¶ 100). The Court does not
    see how Plaintiff’s choice of words differs in any way to the meaning of Defendants’ published
    statement.



                                                 4
Case 6:20-cv-01871-PGB-GJK Document 45 Filed 05/06/21 Page 5 of 17 PageID 389




II.   LEGAL STANDARD

      A motion to dismiss made pursuant to Federal Rule of Civil Procedure

12(b)(6) tests the legal sufficiency of a plaintiff’s complaint. In order to survive a

Rule 12(b)(6) motion, the complaint must contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(1).

Moreover, the complaint “must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

A claim is plausible on its face when the plaintiff “pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.

      Although mere legal conclusions or a recitation of the claim’s elements will

not pass muster, a sufficient complaint does not require detailed factual

allegations. See Twombly, 550 U.S. at 555. Indeed, courts are “not bound to accept

as true a legal conclusion couched as a factual allegation.” Papasan v. Allain, 478

U.S. 265, 286 (1986). “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Iqbal, 556 U.S. at 679.

Courts must also view the complaint in the light most favorable to the plaintiff and

resolve any doubts regarding the complaint’s sufficiency in the plaintiff’s favor.

See, e.g., Hunnings v. Texaco, Inc., 29 F.3d 1480, 1483 (11th Cir. 1994) (per

curiam).




                                           5
Case 6:20-cv-01871-PGB-GJK Document 45 Filed 05/06/21 Page 6 of 17 PageID 390




       In sum, courts must (1) ignore conclusory allegations, bald legal assertions,

and formulaic recitations of the elements of a claim; (2) accept well-pled factual

allegations as true; and (3) view well-pled allegations in the light most favorable to

the plaintiff. Iqbal, 556 U.S. at 67.

III.   DISCUSSION

       Under Florida law, the elements of a defamation claim are: (1) publication;

(2) falsity; (3) the statement was made with knowledge or reckless disregard as to

the falsity on a matter concerning a public official, or at least negligently on a

matter concerning a private person; (4) actual damages; and (5) the statement

must be defamatory. Turner v. Wells, 879 F.3d 1254, 1262 (11th Cir. 2018) (citing

Jews For Jesus, Inc. v. Rapp, 997 So. 2d 1098, 1106 (Fla. 2008)). “In a defamation

case, a plaintiff must allege certain facts such as the identity of the speaker, a

description of the statement, and provide a time frame within which the

publication occurred.” Five for Ent. S.A. v. Rodriguez, 877 F. Supp. 2d 1321, 1328

(S.D. Fla. 2012) (internal quotations omitted).

       A.    Count I: Defamation—First Article

       Under Florida law, defamation is generally defined as “the unprivileged

publication of false statements which naturally and proximately result in injury to

another.” Wolfson v. Kirk, 273 So.2d 774, 776 (Fla. 4th DCA 1973). Defendants

argue that Plaintiff does not state a cause of action for defamation because the First

Article is substantially true. (Doc. 39, pp. 16–18); see Marder v. Tegna Inc., No.

19-81283-CIV, 2020 WL 3496447, at *5 (S.D. Fla. June 29, 2020) (dismissing



                                          6
Case 6:20-cv-01871-PGB-GJK Document 45 Filed 05/06/21 Page 7 of 17 PageID 391




statements that were substantially true). Plaintiff argues that the statements are

not substantially true and are defamatory as a matter of law. (Doc. 42, pp. 16–20).

      As explained below, Plaintiff’s Amended Complaint is due to be dismissed

for failure to allege actual malice. As such, the Court does not need to discuss the

adequacy of the remaining elements of a defamation claim.

             1.     Plaintiff Jacoby is a Limited Public Figure

      Defendants first argue that Plaintiff is a public figure and must satisfy the

actual malice standard associated with his status as such. Plaintiff maintains that

he is not a public figure and that the Court “must accept the plaintiff’s allegations

that he is not a public figure.” (Doc. 42). This is incorrect. Public figure status “is a

question of law to be determined by the court.” Mile Marker, Inc. v. Petersen

Publ’g, L.L.C., 811 So.2d 841, 845 (Fla. 4th DCA 2002); see also Turner, 879 F.3d

at 1271 (finding plaintiff to be a public figure and affirming dismissal).

      Because of the expressive freedom guaranteed by the First Amendment, a

defendant may not be held liable for defaming a public figure about a matter of

public concern unless he is shown to have “acted with actual malice.” Silvester v.

Am. Broad. Cos., 839 F.2d 1491, 1493 (11th Cir. 1988); see generally N.Y. Times

Co. v. Sullivan, 376 U.S. 254, 270–83 (1964). There is no dispute that matters

concerning a Presidential election are matters of public interest; the only question

is whether Plaintiff is a “public figure.”

      An individual may qualify as a public figure either generally—that is one with

such fame and notoriety that he will be a public figure in any case—or for only



                                             7
Case 6:20-cv-01871-PGB-GJK Document 45 Filed 05/06/21 Page 8 of 17 PageID 392




“limited” purposes, where the individual has thrust himself into a particular public

controversy and thus must prove actual malice in regard to certain limited issues.

Turner, 879 F.3d at 1272. A two-part test is used to determine whether someone is

a limited public figure: “First [we] must determine whether the individual played

a central role in the controversy. Second, [we] must determine whether the alleged

defamation was germane to the individual’s role in the controversy.” Id. at 1273

(citations omitted). Two fundamental criteria help draw the line between public

and private figures: (1) “public figures usually have greater access to the media

which gives them a more realistic opportunity to counteract false statements than

private individuals normally enjoy”; and, more importantly, (2) public figures

typically “voluntarily expose themselves to increased risk of injury from

defamatory falsehoods.” Silvester, 839 F.2d at 1494 (internal quotation marks

omitted). Moreover, “even if [a plaintiff] never voluntarily [seeks] public attention,

federal courts have long made clear that one may occasionally become a public

figure even if one doesn’t choose to be.” Berisha v. Lawson, 973 F.3d 1304, 1311

(11th Cir. 2020); see also Turner, 879 F.3d at 1273 (“It may be possible for someone

to become a public figure through no purposeful action of their own.”). The policy

goals “served by [the public figure standard] would often be frustrated if the

subject of publication could choose whether or not he would be a public figure.

Comment upon people and activities of legitimate public concern often illuminates




                                          8
Case 6:20-cv-01871-PGB-GJK Document 45 Filed 05/06/21 Page 9 of 17 PageID 393




that which yearns for shadow.” Rosanova v. Playboy Enters. Inc., 580 F.2d 859,

861 (5th Cir. 1978). 3

       Plaintiff incorrectly argues that he is not a public figure because he is not like

other campaign contractors who “make a living by placing themselves in the

limelight, gaining celebrity by the thrust and parry of their rhetoric and the

popularity or infamy of their partisan brand.” (Doc. 42, p. 6). Plaintiff attempts to

argue that, because he “earns his living by being quietly effective behind the

scenes,” he cannot be considered a public figure. (Id.). Additionally, Plaintiff states

that he is “relatively unknown outside of his industry,” and that he has not

“interjected himself into the public debate regarding Kanye West or the West

campaign.” (Id. ¶ 93).

        In reality, Plaintiff concedes that his company Let The Voters Decide “is the

largest network of professional petition circulators in the country.” (Doc. 36, ¶ 47).

He also alleges that “he was the subject of a politically-motivated public arrest in

California 12 years ago on charges that were ultimately reduced to a misdemeanor.”

(Id.) (emphasis added). Additionally, Plaintiff’s work on behalf of politicians does

thrust him into the spotlight, regardless of his desire to remain behind the scenes

or, one more argue, “in the shadows.” Cf Rosanova, 580 F.2d at 861; see also

Friedgood v. Peters Publ’g Co., 521 So.2d 236, 239 (Fla. 4th DCA 1988) (“[I]t may

be possible for someone to become a public figure through no purposeful action of


3   In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
    Circuit adopted as binding precedent all decisions of the former Fifth Circuit handed down
    before October 1, 1981.



                                              9
Case 6:20-cv-01871-PGB-GJK Document 45 Filed 05/06/21 Page 10 of 17 PageID 394




 their own.”). Plaintiff may not voluntarily enter the increasingly public realm of

 politics while simultaneously expecting to be insulated from public comment

 relating to his activities within that realm. Therefore, the Court finds that Plaintiff

 is a limited public figure.

               2.     Plaintiff Fails to Plead Actual Malice

         Because Plaintiff is a public figure, he must allege that Defendants acted with

 “actual malice” to maintain a defamation action. Turner 879 F.3d at 1273. The

 Eleventh Circuit has previously held that the Twombly/Iqbal “plausibility

 pleading standard applies to the actual malice standard in defamation

 proceedings.” Michel v. NYP Holdings, Inc., 816 F.3d 686, 702 (11th Cir. 2016).

 That is, the Amended Complaint must allege sufficient facts to give rise to a

 reasonable inference that Defendants made the alleged false statements with

 knowledge that they were false or with reckless disregard for whether they were

 false or not. Turner, 879 F.3d at 1273. “The test is not an objective one and the

 beliefs or actions of a reasonable person are irrelevant.” Michael, 816 F.3d at 703.

 “Rather, we ask whether the defendant, instead of acting in good faith, actually

 entertained serious doubts as to the veracity of the published account, or was

 highly aware that the account was probably false.” Id. (citing Sullivan, 376 U.S. at

 280).

         Actual malice “requires more than a departure from reasonable journalistic

 standards.” Levan v. Capital Cities/ABAC, Inc., 190 F.3d 1230, 1239 (11th Cir.

 1999). “Thus, a failure to investigate, standing on its own, does not indicate the



                                           10
Case 6:20-cv-01871-PGB-GJK Document 45 Filed 05/06/21 Page 11 of 17 PageID 395




 presence of actual malice.” Michel, 816 F.3d at 703 (citing Harte-Hanks

 Commc’ns, Inc. v. Connaughton, 491 U.S. 657, 692 (1989)). “Rather there must be

 some showing that the defendant purposefully avoided further investigation with

 the intent to avoid the truth.” Id. (citations omitted).

       Moreover, “where the publisher includes information contrary to the general

 conclusions reached in an article, that showing tends to undermine the claims of

 malice.” Id. (citations omitted).

              The reasoning behind the rule is simple. Where a publisher
              gives readers sufficient information to weigh for themselves
              the likelihood of an article’s veracity, it reduces the risk that
              readers will reach unfair (or simply incorrect) conclusions,
              even if the publisher itself has. Moreover, discouraging the
              inclusion of such contrary sources for fear of fueling a
              defamation lawsuit would run counter to the constitutional
              goal of promoting the free and robust discussion of public
              events. Thus, reporting perspectives contrary to the
              publisher’s own should be interpreted as helping to rebut, not
              establish, the presence of actual malice.
 Id.

       Plaintiff has not pleaded sufficient facts giving rise to a reasonable inference

 that Defendants published the statements with actual malice. Aside from the

 conclusory allegation that Defendants “published the defamatory statements with

 actual malice and common law malice,” (Doc. 36, ¶ 95), Plaintiff merely alleges

 that Defendants “ignored the most reliable publicly available information

 regarding the topic on which they were writing: [Plaintiff’s] prior misdemeanor

 plea.” (Id.). Plaintiff alleges that Defendants “consciously disregarded the

 warnings and corrections provided by Plaintiff and Plaintiff’s counsel prior to

 publishing the defamatory statement in the [September 4] Article.” (Id.).



                                             11
Case 6:20-cv-01871-PGB-GJK Document 45 Filed 05/06/21 Page 12 of 17 PageID 396




 Additionally, Plaintiff alleges that “Defendants did not review the public records

 created during the course of the California legal proceeding at issue here . . . .” (Id.

 ¶ 96).

          Most significantly, Plaintiff’s conclusory statements and lackluster

 allegations are rebutted by the Articles themselves, which were included as exhibits

 to the Amended Complaint. (See Docs. 36-2, 36-4); see also Griffen Indus., Inc. v.

 Irvin, 496 F.3d 1189, 1205–06 (11th Cir. 2007) (“[W]hen the exhibits contradict

 the general and conclusory allegations of the pleading, the exhibits govern.”). The

 September 4 article stated that “A representative for [Plaintiff’s] company said,

 ‘This years-old misdemeanor charge had nothing to do with any political campaign

 or voter, Let The Voters Decide, voter registrations, elections or any other matter

 and any ongoing focus on it is misplaced and irresponsible.’” (Doc. 26-2). The

 September 22 article stated, “Representatives for [Plaintiff] have repeatedly

 insisted his misdemeanor plea is not relevant to his political work.” (Doc. 36-4).

 Because these statements are contrary to the general conclusions reached in the

 articles, they undermine Plaintiff’s claims of malice. See Michel, 816 F.3d at 703;

 see also Turner, 879 F.3d at 1274 (statements published in the Report at issue ran

 contrary to Plaintiff’s allegations and made “any allegation of actual malice less

 plausible”).

          Additionally, besides the mere conclusory allegation that “Defendants either

 knew that the statement was false or recklessly disregarded the truth or falsity of

 the statement at the time it was made,” (Doc. 26, ¶ 99), Plaintiff failed to plead



                                           12
Case 6:20-cv-01871-PGB-GJK Document 45 Filed 05/06/21 Page 13 of 17 PageID 397




 sufficient facts showing that Defendants “entertained serious doubts” as to the

 truth of the articles. As such, the Court finds that Plaintiff failed to plead actual

 malice and the Amended Complaint is due to be dismissed.

       B.     Counts II & III: Defamation by Implication Claims

       The Florida Supreme Court has recognized the tort of defamation by

 implication. Under this theory, a defendant may be held responsible for a

 defamatory implication if the defendant: “[1] juxtaposes a series of facts so as to

 imply a defamatory connection between them, or [2] creates a defamatory

 implication by omitting facts.” Jews for Jesus, 997 So. 2d at 1106 (internal citations

 and quotations omitted). Defamation by implication also “applies in circumstances

 where literally true statements are conveyed in such a way as to create a false

 impression.” Id. at 1108. That said, “[a]ll of the protections of defamation law that

 are afforded to . . . private defendants are . . . extended to the tort of defamation by

 implication.” Id.

              1.     Actual Malice

       The Court is unaware of any case law explicitly holding that defamation by

 implication claims should be analyzed under the same actual malice/negligence

 framework as traditional defamation claims. That said, this Court finds that the

 policy goals served by a heightened burden for defamation claims against public

 figures are equally served by a heightened burden for defamation by implication

 claims against public figures. As a result, the Court believes that Plaintiff must

 allege that Defendant published the articles with knowledge or reckless disregard



                                           13
Case 6:20-cv-01871-PGB-GJK Document 45 Filed 05/06/21 Page 14 of 17 PageID 398




 for their defamatory implication. For the same reasons discussed above, Counts II

 and III fail to do so and are due to be dismissed. However, because the case law

 surrounding defamation by implication is less resolved than traditional

 defamation, the Court will explain alternative grounds for dismissing Counts II

 and III.

                2.      Count II: First Article

        The Amended Complaint states: “If the statement that ‘[Plaintiff] has

 previously pleaded guilty to voter registration fraud related to his work for the

 California Republican Party’ is true or substantially true, the First Article

 nevertheless creates the false and defamatory implication that [Plaintiff’s]

 misdemeanor was related to the methods he and his business used to register

 voters or gather signatures in support of political initiatives.” (Doc. 36, ¶ 114)

 (emphasis added). Notably, this is the same statement Plaintiff alleges is false in

 his previous Count I for defamation. The Court cannot accept as true Plaintiff’s

 allegation in Count I that this statement is false, while also accepting as true

 Plaintiff’s allegation in Count II that this same statement is true. 4 The Court


 4   Plaintiff argues that Defendants do not cite any case law holding that a defamation by
     implication claim must rest on true statements alone. (Doc. 42, p. 14). In turn, Plaintiff only
     cites to an unreported case that says that a defamation by implication claim, under
     Washington law, can “contain[] a mixture of true and false statements.” Tardiff v. The
     Washington State Patrol, No. 10-2-42991-3, 2012 WL 2502856 (Wash. Super. May 14, 2012).
     Moreover, current Eleventh Circuit case law reflects that “Defamation by implication arises
     where ‘the defendant juxtaposes a series of facts so as to imply a defamatory connection
     between them,’ even though the particular facts stated are true.” Parekh v. CBS Corp., 820
     F. App’x. 827, 835 (11th Cir. 2020) (citing Jews for Jesus, 997 So. 2d at 1108) (emphasis
     added). Defamation by implication can also occur where the defendant “creates a defamatory
     implication by omitting facts [] imposing liability upon the defendant who has the details right
     but the ‘gist’ wrong.” Id. Plaintiff does not allege that Defendant omitted facts so that the “gist”



                                                   14
Case 6:20-cv-01871-PGB-GJK Document 45 Filed 05/06/21 Page 15 of 17 PageID 399




 recognizes that “A party may state as many separate claims or defenses as it has,

 regardless of consistency.” FED. R. CIV. P. 8(d)(3).5 However, this rule does not

 absolve a party of its obligation to allege facts rather than hypotheticals. Plaintiff

 merely alleges “If the statement . . . is true or substantially true.” (Doc. 36, ¶ 114)

 (emphasis added). But this is logically indistinguishable from alleging “If the

 statement was published.” Neither statement alleges a fact necessary to state a

 claim for defamation by implication, so neither statement satisfies the

 Twombly/Iqbal pleading standard. Therefore, Count II is due to be dismissed.

                3.      Count III: Second Article

        Plaintiff alleges that the Second Article titled “Kanye West’s campaign has

 hired GOP operative with history of controversial work” creates two defamatory

 implications. (Doc. 36, ¶¶ 139–172). Specifically, Plaintiff alleges that the “Second




     of the article was wrong. He alleged in a conclusory manner that the article “omits crucial facts
     . . . such as the fact that [Plaintiff’s] misdemeanor related to his own voter registration. . . .”
     (Doc. 36, ¶ 116). An accurate reading of this allegation is really stating that the published
     statement about Plaintiff’s misdemeanor charge was false.

     As stated above, the Court cannot reconcile Plaintiff’s inconsistent allegations that the same
     statement is both false and true at the same time. The Court notes that eventually, “The
     doctrine of judicial estoppel prevents a party from asserting a claim in a legal proceeding that
     is inconsistent with a claim taken by that party in a previous proceeding.” New Hampshire v.
     Maine, 532 U.S. 742, 749 (2001) (quoting 18 Moore’s Federal Practice § 134.30, pp. 134–62
     (3d ed. 2000)).

 5   “A court need not feel constrained to accept as truth conflicting pleadings that make no sense,
     or that would render a claim incoherent, or that are contradicted … by statements in the
     complaint itself . . .” Accurate Grading Quality Assur., Inc. v. Thorpe, No. 12 Civ. 1343, 2013
     WL 1234836, at *8 (S.D. N.Y. Mar. 26, 2013) (citing In re Livent, Inc. Noteholders Securities
     Litig., 151 F. Supp. 2d 371, 405–06 (S.D.N.Y. 2001) (collecting cases)). When the facts as
     plaintiff alleges are “so contradictory that doubt is cast upon their plausibility, the court may
     . . . dismiss the claim.” Accurate, 2013 WL 1234836, at *8 (internal quotations omitted) (citing
     Shabazz v. Pico, 994 F. Supp. 460, 468–71 (S.D.N.Y. 1998)).



                                                   15
Case 6:20-cv-01871-PGB-GJK Document 45 Filed 05/06/21 Page 16 of 17 PageID 400




 Article perpetuates the defamatory implication that [Plaintiff’s] misdemeanor

 charge and plea was for the methods he and his business used to register voters in

 2008.” (Id. ¶ 141). Plaintiff alleges that the “Second Article further perpetuates the

 defamatory implication that [Plaintiff’s] misdemeanor related to the methods he

 and his business used to register voters because it omits facts that would avoid the

 implication, such as the fact that [Plaintiff’s] misdemeanor related to his own voter

 registration in prior years and not to any voter registration services performed on

 behalf of any client in later years” (Id. ¶ 142).

        Plaintiff’s theory that the Second Article omits relevant information that his

 misdemeanor plea “related to his own voter registration” and as such creates a

 defamatory implication is flawed because the Second Article does not actually

 make such an omission. The article explicitly states that “Representatives for

 [Plaintiff] have repeatedly insisted his misdemeanor plea is not relevant to his

 political work.” (Doc. 36-4). 6 This additional context negates Plaintiff’s conclusory

 allegation that Defendants omitted facts that gave rise to a defamatory implication.

 Therefore, Count III is due to be dismissed.

 IV.    CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED as follows:




 6   Again, Plaintiff argues that Defendants misrepresented Plaintiff’s objection to Defendants’
     reporting. (See Doc. 36, ¶ 144). Plaintiff alleges that Defendants misreported the objection to
     create the defamatory implication that Plaintiff conceded the factual basis of Defendants’ false
     claim. The Court is entirely unsure what this means. Defendants reported that Plaintiff and
     his representatives insist that his misdemeanor charge is not related to his political work
     therefore negating Plaintiff’s allegations of a defamatory implication.



                                                 16
Case 6:20-cv-01871-PGB-GJK Document 45 Filed 05/06/21 Page 17 of 17 PageID 401




        1.      Defendants’ Motion to Dismiss (Doc. 39) is GRANTED;

        2.      Plaintiff’s   Amended        Complaint      (Doc.     36)    is   DISMISSED

                WITHOUT PREJUDICE; and

        3.      On or before May 20, 2021, Plaintiff may file a Second Amended

                Complaint consistent with the directives of this Order, if he believes

                he can do so in accordance with Rule 11. Failure to timely file will

                result in dismissal of this action with prejudice. 7

        DONE AND ORDERED in Orlando, Florida on May 6, 2021.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties


 7   Assuming the Plaintiff files an Amended Complaint, this will be the second time the
     Complaint has been amended. If any Count of the Amended Complaint is met with a
     successful motion to dismiss, such dismissal will be with prejudice. Eventually the theories
     of liability must be perfected to ensure adequate time to conduct discovery.



                                                17
